DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending.  Claims 1, 3-11, and 13-20 are amended.  In view of the Applicant’s amendments, the rejections under 35 USC 112(b) set forth in the Non-Final Rejection dated 05/25/2022 are withdrawn, except as noted below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim introduces an input shaft and an output shaft related to the reduction gear train assembly.  It is not clear if these input and output shafts are what is referred to in lines 3, 6, and 7 of the claim, or if “the input shaft” and “the output shaft” in those lines refers to the input and output shafts of claim 1.  It is assumed that claim 6 should be amended in the same way as claims 7 and 8 to remove the additional input and output shafts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liet (US PGPub 20150226314, hereinafter Liet) in view of Neier et al. (US PGPub 2012/0008457), Hoskins (US 3785621, hereinafter Hoskins), and Ai et al. (US PGPub 20080236318, hereinafter Ali).
Regarding claim 1, Liet discloses a feed mixer assembly comprising:
a hopper (figure 1, bin 3) having a hopper base (bottom portion of bin 3);
an auger assembly (augers 4) vertically extending from the hopper base and rotatably mounted relative to the hopper base (see figure 1);
a reduction gearbox assembly (gearing 8a, specifically gearboxes 17 and 18 in figure 4) mounted adjacent the hopper base below the auger assembly, the reduction gearbox assembly having an input shaft (figure 4, shaft 16) and an output shaft (above gearboxes 17 and 18), the output shaft coupled to the auger assembly (see figure 1); and
a motor assembly (paragraph 0003) having a driveshaft coupled with the input shaft of the reduction gearbox assembly (see figure 4).
Liet is silent to the motor assembly being positioned and configured as recited.  Neier teaches a feed mixer assembly (figure 3) including a motor assembly (motor 104) mounted below the auger assembly (shaft 108 and flights 110) and having a vertically positioned shaft (output shaft 114).  If combined with the system of Liet, this would produce an arrangement in which the motor is mounted adjacent the gearbox and below the auger assembly (gearbox of Liet and motor of Neier are both below the auger assembly) with a driveshaft that is parallel to and coupled with the input shaft of the reduction gearbox assembly (driveshaft of Neier and input shaft of Liet are both vertically oriented).  It is noted that such an arrangement of gearbox and motor is known from Hoskins, which teaches a motor adjacent to a gearbox assembly with parallel shafts as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have positioned the motor of Liet as in Neier for the purpose of providing a more compact device that is capable of driving itself with an integrated motor. 
Liet is silent to an axial flux motor.  Ai teaches an axial flux motor (figure 1, motor 4, Abstract). It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have substituted the axial flux motor of Ai for the motor of the combination of Liet and Neier in order to provide a compact design with increased torque for mixing (Ai: paragraph 0009).  It is noted that Neier teaches that feed mixers may be used with various types of motors and transmissions (paragraph 0023).  Further, the simple substitution of one known motor for another would have provided only the predictable result of driving the auger assemblies in the device, indicating that such a substitution would be obvious.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Liet discloses a vehicle having a chassis to which the hopper is mounted (see figure 1).
Regarding claim 3, Liet discloses an electrical power source connected to the motor (paragraph 0003).  The obviousness of using an axial flux motor has been established above in the rejection of claim 1.
Regarding claim 4, Liet discloses a base plate (figure 4, horizontal plate at the level of item 16) fixed to the base of the hopper, the base plate comprising a mounting relief structure (surrounding item 18) formed of a top plate supported by opposing sides, wherein the reduction gearbox assembly is mounted on a first side of the top plate of the mounting relief structure (see figure 4).  Liet fails to teach the axial flux motor assembly being mounted on a second side of the top plate. Instead, Liet teaches the second side of the top plate comprising a driveshaft (having gear 21) being driven by the tractor (figure 1).  However, in the combination of Liet and Neier, the motor is mounted adjacent the gearbox assembly, and thus would be on the second side of the top  plate as recited.  The obviousness of using an axial flux motor has been established above in the rejection of claim 1.  Thus, the claim is met.
Regarding claim 5, Liet is silent to an axial flux motor assembly as recited.  Ai is relied upon, as above, to teach an axial flux motor assembly, and further to teach an axial flux motor (4, Abstract) comprising a motor housing (2) in which is rotatably mounted a driveshaft (68); a rotor (44) mounted along the driveshaft (68); and a stator (38) spaced axially apart from the rotor along the driveshaft (Fig. 1). It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have substituted the axial flux motor of Ai for the motor of the combination of Liet and Neier in order to provide a compact design with increased torque for mixing (Ai: paragraph 0009).  It is noted that Neier teaches that feed mixers may be used with various types of motors and transmissions (paragraph 0023).  Further, the simple substitution of one known motor for another would have provided only the predictable result of driving the auger assemblies in the device, indicating that such a substitution would be obvious.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claims 6-8, see modified Fig. 4” from the Non-Final Rejection dated 05/25/2022.
For claim 6, modified Fig. 4’’ shows a first parallel shaft gearset assembly meshed with a second parallel shaft gearset assembly meshed with a planetary gear set assembly, wherein the first parallel shaft gearset assembly includes the input shaft and the planetary gear set assembly includes the output shaft.
For claim 7, modified Fig. 4’’ shows a first parallel shaft gearset assembly meshed with a second parallel shaft gearset assembly, wherein the first parallel shaft gearset assembly includes the input shaft and the second parallel gearset assembly includes the output shaft.
For claim 8, modified Fig. 4’’ shows a first parallel shaft gearset assembly meshed with a planetary gear set assembly, wherein the first parallel shaft gearset assembly includes the input shaft and the planetary gear set assembly includes the output shaft.
Regarding claim 9, Liet discloses the auger assembly (4) comprises an auger shaft having a first end and a second end, with a cavity formed in the second end of the auger shaft, wherein the reduction gearbox assembly (8a) is mounted in the cavity (see figure 2). Liet also teaches at least a portion of the motor assembly is mounted in the cavity (driveshaft is a portion of the motor assembly and driveshaft is located partially within the cavity as seen in Fig. 2 and 4).  It is noted that, in the combination of Liet and Neier, the adjacent gearbox and motor would both be at least partially mounted within the cavity as recited.  The obviousness of using an axial flux motor has been established above in the rejection of claim 1.
Regarding claim 10, see claim 1 rejection above in paragraph and figures 1 and 2 of Liet showing an identical second auger assembly and other elements.  It is noted that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, see the rejection of claim 1 above.  It is noted that, in the proposed combination, the input shaft and output shaft of Liet and the driveshaft of Neier are all vertically oriented.  It is also noted that, under broadest reasonable interpretation, a first planetary gear set assembly and a second planetary gear set assembly also map to a first parallel shaft gearset assembly and a second parallel shaft gearset assembly of Liet.
Regarding claim 12, Liet discloses a vehicle having a chassis to which the hopper is mounted (see figure 1).
Regarding claim 13, Liet discloses an electrical power source connected to the motor (paragraph 0003).  The obviousness of using an axial flux motor has been established above in the rejection of claim 1.
Regarding claim 14, Liet discloses a base plate (figure 4, horizontal plate at the level of item 16) fixed to the base of the hopper, the base plate comprising a mounting relief structure (surrounding item 18) formed of a top plate supported by opposing sides, wherein the reduction gearbox assembly is mounted on a first side of the top plate of the mounting relief structure (see figure 4).  Liet fails to teach the axial flux motor assembly being mounted on a second side of the top plate. Instead, Liet teaches the second side of the top plate comprising a driveshaft (having gear 21) being driven by the tractor (figure 1).  However, in the combination of Liet and Neier, the motor is mounted adjacent the gearbox assembly, and thus would be on the second side of the top  plate as recited.  The obviousness of using an axial flux motor has been established above in the rejection of claim 1.  Thus, the claim is met.
Regarding claim 15, Liet is silent to an axial flux motor assembly as recited.  Ai is relied upon, as above, to teach an axial flux motor assembly, and further to teach an axial flux motor (4, Abstract) comprising a motor housing (2) in which is rotatably mounted a driveshaft (68); a rotor (44) mounted along the driveshaft (68); and a stator (38) spaced axially apart from the rotor along the driveshaft (Fig. 1). It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have substituted the axial flux motor of Ai for the motor of the combination of Liet and Neier in order to provide a compact design with increased torque for mixing (Ai: paragraph 0009).  It is noted that Neier teaches that feed mixers may be used with various types of motors and transmissions (paragraph 0023).  Further, the simple substitution of one known motor for another would have provided only the predictable result of driving the auger assemblies in the device, indicating that such a substitution would be obvious.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
 Regarding claim 16, Liet discloses the auger assembly (4) comprises an auger shaft having a first end and a second end, with a cavity formed in the second end of the auger shaft, wherein the reduction gearbox assembly (8a) is mounted in the cavity (see figure 2). Liet also teaches at least a portion of the motor assembly is mounted in the cavity (driveshaft is a portion of the motor assembly and driveshaft is located partially within the cavity as seen in Fig. 2 and 4).  It is noted that, in the combination of Liet and Neier, the adjacent gearbox and motor would both be at least partially mounted within the cavity as recited.  The obviousness of using an axial flux motor has been established above in the rejection of claim 1.
Regarding claim 17, see the rejection of claims 1 and 6 above.  It is noted that, in the proposed combination, the input shaft and output shaft of Liet and the driveshaft of Neier are all vertically oriented.
Regarding claim 18, Liet is silent to an axial flux motor assembly as recited.  Ai is relied upon, as above, to teach an axial flux motor assembly, and further to teach an axial flux motor (4, Abstract) comprising a motor housing (2) in which is rotatably mounted a driveshaft (68); a rotor (44) mounted along the driveshaft (68); and a stator (38) spaced axially apart from the rotor along the driveshaft (Fig. 1). As noted above, the shafts associated with Leit and Neier are all vertically oriented.  It is also noted that the driveshaft of the motor of Neier and the input and output shafts of Leit are mounted to coaxially with the vertical auger axis.  It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have substituted the axial flux motor of Ai for the motor of the combination of Liet and Neier in order to provide a compact design with increased torque for mixing (Ai: paragraph 0009).  It is noted that Neier teaches that feed mixers may be used with various types of motors and transmissions (paragraph 0023).  Further, the simple substitution of one known motor for another would have provided only the predictable result of driving the auger assemblies in the device, indicating that such a substitution would be obvious.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 19, Liet discloses an electrical power source connected to the motor (paragraph 0003).  The obviousness of using an axial flux motor has been established above in the rejection of claim 1.
Regarding claim 20, Liet discloses a base plate (figure 4, horizontal plate at the level of item 16) fixed to the base of the hopper, the base plate comprising a mounting relief structure (surrounding item 18) formed of a top plate supported by opposing sides, wherein the reduction gearbox assembly is mounted on a first side of the top plate of the mounting relief structure (see figure 4).  Liet fails to teach the axial flux motor assembly being mounted on a second side of the top plate. Instead, Liet teaches the second side of the top plate comprising a driveshaft (having gear 21) being driven by the tractor (figure 1).  However, in the combination of Liet and Neier, the motor is mounted adjacent the gearbox assembly, and thus would be on the second side of the top  plate as recited.  Further, Liet discloses the auger assembly (4) comprises an auger shaft having a first end and a second end, with a cavity formed in the second end of the auger shaft, wherein the reduction gearbox assembly (8a) is mounted in the cavity (see figure 2). Liet also teaches at least a portion of the motor assembly is mounted in the cavity (driveshaft is a portion of the motor assembly and driveshaft is located partially within the cavity as seen in Fig. 2 and 4).  It is noted that, in the combination of Liet and Neier, the adjacent gearbox and motor would both be at least partially mounted within the cavity as recited.  The obviousness of using an axial flux motor has been established above in the rejection of claim 1.  Thus, the claim is met.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that Ai is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ai teaches a motor for rotating a tool, which is the same problem faced by the inventor in rotating the augers of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guay (WO 2018/152649) discloses a feed mixer assembly including an electric motor and gearbox mounted below a hopper.
Tran et al. (US PGPub 2018/0236413) discloses a mixer operated by an axial flux (i.e. pancake) motor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774